
	
		I
		112th CONGRESS
		1st Session
		H. R. 2451
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Hinchey (for
			 himself, Mr. Conyers,
			 Mr. Inslee,
			 Mr. DeFazio,
			 Ms. Woolsey, and
			 Mr. Capuano) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To restore certain provisions of the Banking Act of 1933,
		  commonly referred to as the Glass-Steagall Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Glass-Steagall Restoration Act of
			 2011.
		2.Restoring
			 provisions of the Glass-Steagall Act
			(a)Limitation on
			 affiliationThe Banking Act
			 of 1933 (12 U.S.C. 221a et seq.) is amended by inserting before section 21 the
			 following section:
				
					20.Limitation on
				affiliationAfter the end of
				the 1-year period beginning on the date of the enactment of the Glass-Steagall
				Restoration Act of 2011, no member bank shall be affiliated in any manner
				described in section 2(b) with any corporation, association, business trust, or
				other similar organization engaged principally in the issue, flotation,
				underwriting, public sale, or distribution at wholesale or retail or through
				syndicate participation stocks, bonds, debenture, notes, or other securities:
				except that nothing in this section shall apply to any such organization which
				shall have been placed in formal liquidation and which shall transact no
				business except such as may be incidental to the liquidation of its
				affairs.
					.
			(b)Limitation on
			 compensationThe Banking Act of 1933 (12 U.S.C. 221 et seq.) is
			 amended by inserting after section 31 the following section:
				
					32.Limitation on
				compensationNo officer,
				director, or employee of any corporation or unincorporated association, no
				partner or employee of any partnership, and no individual, primarily engaged in
				the issue, flotation, underwriting, public sale, or distribution, at wholesale
				or retail, or through syndicate participation, of stocks, bonds, or other
				similar securities, shall serve the same time as an officer, director, or
				employee of any member bank except in limited classes of cases in which the
				Board of Governors of the Federal Reserve System may allow such service by
				general regulations when in the judgment of the said Board it would not unduly
				influence the investment policies of such member bank or the advice it gives
				its customers regarding
				investments.
					.
			
